Citation Nr: 1202222	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  04-08 377 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disc disease, L4-5, with right lumbar radiculopathy, prior to June 9, 2004, and in excess of 40 percent since June 9, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1987 to May 1992. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. That rating decision granted the Veteran's claim for service connection for a low back disorder and assigned an initial 20 percent rating from June 2002.  The Veteran appealed the initial rating.  

In a February 2006 rating decision, the RO increased the Veteran's disability evaluation for the service-connected lumbar spine from 20 to 40 percent disabling, effective, June 9, 2004.  As the rating for lumbar spine is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2009, the Veteran provided testimony at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.

The Board remanded the Veteran's appeal in April 2009.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in April 2009 to obtain additional examinations to identify all manifestations and assess the current severity of the Veteran's back disability, to include her complaints of right lower extremity radiculopathy.  The July 2009 VA neurological examination and August 2010 VA spine examinations are inadequate to rate the claimed neurological condition.  Specifically, while the July 2009 VA examiner noted the Veteran's complaints of intermittent sharp pain with radiation down her right leg as far as the ankle, the examiner failed to address whether there was a current diagnosis associated with her subjective complaints.  The August 2010 VA examiner noted the Veteran's subjective complaints of right leg radiculopathy, and diagnosed multi-level disc protrusion and facet arthrosis with mild neural impingement at L4-5 based upon an MRI finding, but failed to address whether the diagnosed impingement at L4-5 was associated with the Veteran's complaints of right leg radiculopathy.  These examination are thus inadequate to rate the condition.  38 C.F.R. § 4.2 (2011).  

In a March 2010 rating decision, the RO granted service connection and assigned a separate noncompensable rating for left sciatica, as secondary to the service-connected back disability.  

The examinations to date have not addressed the Veteran's claimed right lower extremity radiculopathy.  Thus, she must be afforded another VA neurological examination to assess the neurological deficits attributable to her service-connected lumbar spine condition.    
 
In addition, when the Board last reviewed the case it noted that in September 2003, during the pendency of this appeal, VA revised the criteria for rating disabilities of the spine, including intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, including Notes (1) and (2) (2003), as corrected and amended by 69 Fed. Reg. 32,449 (2004); and 38 C.F.R. § 4.71(a), Diagnostic Code 5243, and General Rating Formula for Diseases and Injuries of the Spine, Note (1)(2011).  Therefore, upon completion of the requested development, the RO must evaluate the Veteran's service-connected lumbar spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2011); VAOPGCPREC 3- 2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As there has not been substantial compliance with the remand directive, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of any neurological manifestations of her service-connected lumbar spine disability, to include her claimed right leg radiculopathy.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should identify any neurologic manifestations of the Veteran's service-connected lumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with specific reference to the nerve(s) affected.  The examiner should provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.

The examiner is requested to specifically comment on whether the Veteran has a current right leg radiculopathy condition, and in doing so, should consider the Veteran's consistent reporting of subjective complaints of right leg pain and numbness, as well as all of the objective medical evidence of record.  In particular, the examiner is requested to comment on the August 2010 VA examination report which indicates a diagnosis of  mild disc protrusion and facet arthrosis with mild neural foraminal impingement at L4-5, and whether the diagnosed impingement is associated with the Veteran's diagnosed left sciatica or her complaints of right leg radiculopathy.   

A complete rationale must be provided for the opinions expressed. 

2.  After the development requested above has been completed, readjudicate the claim based on a consideration of all of the evidence of record, both prior and current rating criteria; including the current provisions of Note (1) of Diagnostic Code 5243 which provides a separate evaluation for the Veteran's associated objective neurological abnormalities under an appropriate diagnostic code.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


